83 F.3d 430
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jessie Davalos ROCHA, Defendant-Appellant.
No. 94-50272.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 26, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Jessie Davalos Rocha appeals the fine imposed as part of his sentence following entry of a guilty plea to use of a communication facility in furtherance of a narcotics felony, in violation of 21 U.S.C. § 843(b).   We have jurisdiction under 28 U.S.C. § 1291, and affirm.


3
Rocha contends that the district court erred by imposing the $25,000 fine pursuant to U.S.S.G. § 5E1.2(a) because he is indigent.   Alleged sentencing errors will be reviewed for plain error when the defendant fails to object before the district court.  United States v. Hernandez-Rodriguez, 975 F.2d 622, 628 (9th Cir.1992).   There was no plain error in this case.   Rocha refused to provide financial information to the probation officer and thus failed to carry the burden of showing an inability to pay the fine.   See U.S.S.G. § 5E1.2(f);  United States v. Soyland, 3 F.3d 1312, 1315 (9th Cir.1993), cert. dismissed, 115 S.Ct. 32 (1994).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3